Citation Nr: 0401421	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  95-07 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for spondylolysis and 
spondylolisthesis at L5 with L5-S1 radiculopathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and W. Y.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, the Board remanded this case in order 
to address due process concerns.  In December 1999, the Board 
determined that a previously-denied claim of entitlement to 
service connection for PTSD had been reopened, and remanded 
both issues on appeal for additional evidentiary development.  
In September 2001, the Board denied the veteran's claims, 
which were characterized as indicated above; he appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by means of an Order promulgated in 
March 2003, vacated the Board's September 2001 decision and 
remanded the case to the Board for further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  While the veteran, in the Board's September 
2001 decision, was furnished with information as to the 


provisions of the VCAA, review of his claims file reveals 
that he has not been furnished with specific information as 
to VA's enhanced obligations under the VCAA, and in 
particular as to VA's obligations as defined by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
must be addressed by means of a Board remand prior to any 
further appellate review of this case by the Board.  See DAV 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Finally, the Board notes that the Board Member (a position 
now known as Veterans Law Judge) who conducted his personal 
hearing in Montgomery in January 1999 is not longer 
associated with the Board.  In conjunction with this Remand 
decision, the veteran should be informed that, in such 
circumstances, he may be afforded a hearing before another 
Veterans Law Judge.




This claim is accordingly REMANDED for the following:

1.  The RO is to advise the veteran that 
he may request a personal hearing before 
another Veterans Law Judge.  If he does 
so request, the RO should schedule 
another personal hearing before a 
Veterans Law Judge in accordance with the 
procedures for such action.

2.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

3.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 


well as with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and with any other 
applicable legal precedent.

4.  If the veteran requests another 
personal hearing, all further action by 
the RO should be deferred pending the 
holding of that hearing, after which the 
claim is to be returned to the Board in 
accordance with appellate procedures.

5  If another personal hearing is not 
held, the RO, following receipt of any 
additional evidence, and/or completion of 
any additional development required in 
response to information furnished 
pursuant to the above actions, should 
review the veteran's claims and determine 
whether the benefits sought on appeal can 
now be granted.  If the decision remains 
in any manner adverse to the veteran, he 
and his attorney should be furnished with 
a Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of the claims on 
appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



